DETAILED ACTION
This action is responsive to the amendments filed 6/1/2022.
Claims 14-18 and 26-40 are pending. Claims 14, 28 and 35 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17, 27-31 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kaply, et al., U.S. PGPUB No. 6,895,556 (“Kaply”), in view of Lim, et al., U.S. PGPUB No. 2008/0317347 (“Lim”), and in view of Kurzweil, et al., U.S. PGPUB No. 2006/0017752 (“Kurzweil”).
Kaply teaches a system and method for rendering text. With regard to Claim 14, Kaply teaches a method of recognizing alpha-numeric artifacts on a digitized display comprising: 
identifying, by a processor, at least one candidate region on the digitized display as having alpha-numeric artifacts (Col. 5, lines 20-31, a requesting application requests screen data displayed by another application, which can be determined as including text); and
processing the at least one candidate region on the digitized display to enhance the boundaries of the alpha-numeric artifacts, wherein the processing comprises scaling the at least one candidate region (Col. 5, lines 20-31 describe that the requested screen data can be provided in a more OCR compatible font when requested for OCR. Fig. 13 shows that the font is scaled from the originally displayed text of Fig. 12).
Kaply, in view of Lim teaches removing anti-aliasing from the alpha-numeric; and recognize the non-anti-aliased alpha-numeric artifacts to recognize at least one alpha-numeric character. Kaply teaches performing an OCR process on text which has been modified to be more OCR compatible. Lim teaches at [0027] that text to be used in a comparison process can be processed to remove anti-aliasing, in order to improve the comparison process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lim with Kaply. Lim teaches at [0027] that removing anti-aliasing from rendered text makes the text more suitable for an automated recognition process. Therefore, since Kaply likewise involves making text more compatible with automated recognition, one of skill in the art would seek to combine this aspect of Lim with Kaply, to improve the system of Kaply by providing additional optimizations to prepare text for OCR and make the OCR process more accurate.
Kaply, in view of Kurzweil teaches scaling the at least one candidate region by at least two times on the digitized display. Kaply teaches displaying scaled text on screen in order to provide a more OCR compatible text. Kurzweil teaches at [0129] that object resizing for OCR can be carried out to mathematically double the size of the text image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kurzweil with Kaply and Lim. Kurzweil provides additional embodiments which optimize text for OCR. Therefore, one of skill in the art would seek to combine elements of Kurzweil with Lim and Kaply, in order to improve the functioning of an OCR system by improving text compatibility with an OCR process.
Claim 28 recites a medium storing instructions which execute to perform the method of Claim 14, and is similarly rejected. Claim 35 recites a system which carries out the method of Claim 14, and is likewise rejected.
With regard to Claim 15, Kaply teaches that the step of recognizing the non-anti-aliased alpha-numeric artifacts comprises optical character recognition. Col. 5, lines 20-31 describe that the text is prepared for OCR.
Claim 29 recites a medium storing instructions which execute to perform the method of Claim 15, and is similarly rejected. Claim 36 recites a system which carries out the method of Claim 15, and is likewise rejected.
With regard to Claim 16, Kaply does not specifically teach the step of copying the recognized at least one alpha-numeric character. Examiner takes Official notice that it was well-known in the art at the time this application was filed that text generated by an OCR process could subsequently be copied. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Kaply, as there are many contexts in which is useful to copy text generated by OCR.
Claim 30 recites a medium storing instructions which execute to perform the method of Claim 16, and is similarly rejected. Claim 37 recites a system which carries out the method of Claim 16, and is likewise rejected.
With regard to Claim 17, Kaply does not specifically teach the step of further processing the recognized at least one alphanumeric character. Examiner takes Official notice that it was well-known in the art at the time this application was filed that text generated by an OCR process could subsequently be copied or otherwise processed by text processing software. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Kaply, as there are many contexts in which is useful to copy or otherwise process text generated by OCR.
Claim 31 recites a medium storing instructions which execute to perform the method of Claim 17, and is similarly rejected. Claim 38 recites a system which carries out the method of Claim 17, and is likewise rejected.
With regard to Claim 27, Kaply teaches determining at least one non-alpha-numeric artifact is in the at least one candidate region. Col. 5, lines 16-19 describe that the system can determine that requested screen data is an image, and alter an image accordingly.
Claim 34 recites a medium storing instructions which execute to perform the method of Claim 27, and is similarly rejected. 
Claims 18, 26, 32, 33, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaply, in view of Lim, in view of Kurzweil, and in view of Evers, et al., U.S. PGPUB No. 2014/0258838 (“Evers”).
With regard to Claim 18, Evers teaches placing the copied recognized at least one alpha-numeric character in a data field of another artifact. [0037] describes that text recognized by OCR can be copied and pasted into an input field of a form. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Evers with Kaply, Kurzweil and Lim, to improve the utility of Kaply by incorporating additional text processing functions therein.
Claim 32 recites a medium storing instructions which execute to perform the method of Claim 18, and is similarly rejected. Claim 39 recites a system which carries out the method of Claim 18, and is likewise rejected.
With regard to Claim 26, Evers teaches linking the alpha-numeric artifacts with non-alpha-numeric artifacts. [0037] describes placing the recognized text in a field of an image of a form, thereby linking the text to the field image by placing the text in the field. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Evers with Kaply, Kurzweil and Lim, to improve the utility of Kaply by incorporating additional text processing functions therein.
Claim 33 recites a medium storing instructions which execute to perform the method of Claim 26, and is similarly rejected. Claim 40 recites a system which carries out the method of Claim 26, and is likewise rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Kurzweil reference cures any deficiencies regarding the previously cited references in teaching or suggesting the elements of the claims added by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

7/16/2022